DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2021 and 02/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,063,338 (see Table below).
Instant Application (17/351,704)
U.S. Patent No. 11,063,338 B2 (hereinafter '338 patent)
2. An eyewear device comprising: an body comprising: 
(1) an eyewear frame configured to hold one or more eyewear lenses, and a pair of temples that, in a wearable configuration, project rearwards from the eyewear frame for supporting the eyewear frame within view of a user during wear of the eyewear device; 
(2) onboard electronics incorporated in the eyewear device; 
(3) an antenna system coupled to the onboard electronics for wireless signal transception to and/or from the onboard electronics; and 
(4) a lens retainer comprising an electrically conductive element extending circumferentially along an associated one of the one or more eyewear lenses, the lens retainer being selectively disposable between: a locked condition in which the lens retainer is engaged with the associated eyewear lens to resist removal thereof from the eyewear frame, and a released condition in which removal and replacement of the associated eyewear lens is permitted, 
(5) wherein the lens retainer is conductively coupled to the onboard electronics to provide a driven antenna element forming part of the antenna system.
11. An eyewear device comprising: 

(1) an eyewear body configured for supporting, the eyewear body providing a pair of lens holders for holding a pair of lenses in view of a user when the eyewear device is worn; 

(2) onboard electronics incorporated in the eyewear body; and 
(3) an antenna system housed in the eyewear body and connected to the onboard electronics to provide wireless connectivity to the onboard electronics, the antenna system comprising: a loop electrical conductor that provides a lens retainer for a first one of the pair of lenses, the loop electrical conductor extending in a loop circumferentially around the first lens; a dipole electrical conductor comprising two divergent arms extending away from a common signal feed point, one arm of the dipole electrical conductor including a loop-shaped portion that comprises a lens retainer extending circumferentially along a second one of the pair of lenses, 
(4) wherein the lens retainer of at least one of the dipole electrical conductor and the loop electrical conductor is disposable between a locked condition in which it retains the associated lens, and a released condition in which it permits removal and replacement of the associated lens; and 
(5) a transceiver that is connected to the common signal feed point for the two arms of the dipole electrical conductor and that is connected in common to the loop electrical conductor and the dipole electrical conductor to communicate electrical signals simultaneously through both the loop electrical conductor and the non-loop electrical conductor.


Although the claims at issue are not identical, they are not patentably distinct from each other because:
'496 patent teaches (1) an eyewear frame and (2) an onboard electronics, (4) a lens retainer (4), an antenna (3) and (5) a transceiver (onboard electronics) is connected to antenna disposed in the lens retainer .
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, “an body” should read “a body”.  Appropriate correction is required.
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the double patenting rejection, set forth in this Office action. Claims 2-20 would be allowable due to their dependencies to claim 2 above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to teach or reasonably suggest an eyewear device comprising: a lens retainer comprises an electrically conductive element extending circumferentially along an associated one of the one or more eyewear lenses, the lens retainer being selectively disposable between: 
a locked condition in which the lens retainer is engaged with the associated eyewear lens to resist removal thereof from the eyewear frame, and 
a released condition in which removal and replacement of the associated eyewear lens is permitted, 
wherein the lens retainer is conductively coupled to the onboard electronics to provide a driven antenna element forming part of the antenna system, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (US 2016/0078278 A1) see Figures 1A and 1B teaches an eyewear device comprising a body comprising a frame and a pair of temples, onboard electronics, an antenna system, and a pair of lens retainers 190a and 190b, the lens retainer being selectively disposable between a locked condition and a release condition
Liu (US 2016/0204839 A1) see Figures 4A and 4B teaches an eyewear device comprising a frame and antennas embedded in the frame.
O’Driscoll (US 2015/0364822 A1) see Figure 6A teaches an antenna extending circumferentially along an associated one of the one or more eyewear lens
Cunningham (US 5,917,575) see Figures 1-4 teaches a split rim eyeglass frame mounting
Damin (US 2015/0370088 A1) see Figures 1-5 teaches an eyewear with locking lens mechanism
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844